DETAILED ACTION
Applicant’s request for entry into AFCP 2.0 is acknowledged. This Office Action details reasons for allowance.  Claim(s) 40 and 41 have been canceled.  Claim(s) 34, 35, 42, 44 and 47 have been amended. Claims 50 and 51 have been newly added. Claim(s) 30-39 and 42-51 are in condition for allowance.

Withdrawn Rejections & Reasons for Allowance
Applicant’s amendment, filed 02 September 2022, with respect to the rejection of claims 35-39 under 35 U.S.C. § 103 as being unpatentable over Dwek et al. in view of Thomas et al. and further in view of Thomas et al., has been fully considered and is persuasive. Claim 35 has been amended to incorporate the limitations of previously presented claim 41 (previously indicated as allowable).  The claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejection is hereby withdrawn.

Applicant’s amendment, filed 02 September 2022, with respect to the objection of claims 41 and 42 has been fully considered and is persuasive. Claim 41 has been canceled. Claim 42 has been amended to include all the limitations of allowable claim 35 previously indicated allowable. The objection is hereby withdrawn. 

Conclusion
Accordingly, claims 30-39 and 42-51 (renumbered 1-20) currently amended are sufficient to place the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759